OPINION — AG — "BECAUSE OF THEIR INTEREST IN THE FORTHCOMING GENERAL ELECTION, I HAVE BEEN ASKED BY SEVERAL STATE EMPLOYEES IN THE CLASSIFIED SERVICE IF IT IS A VIOLATION OF THAT PART OF 74 O.S. 1961 818 [74-818] WHICH PROVIDES, 'NO EMPLOYEE IN THE CLASSIFIED SERVICE . . . SHALL TAKE PART IN THE MANAGEMENT OR AFFAIRS OF ANY POLITICAL PARTY OR ANY POLITICAL CAMPAIGN, EXCEPT TO EXERCISE HIS RIGHT AS A CITIZEN PRIVATELY TO EXPRESS HIS OPINION AND TO CAST HIS VOTE' FOR SAID EMPLOYEES, 'TO DISPLAY A POLITICAL STICKER ON AN AUTOMOBILE' AS APPARENTLY PROHIBITED BY A BULLETIN ISSUED BY THE STATE PERSONNEL BOARD ON DECEMBER 15, 1961" — NEGATIVE CITE: 74 O.S. 1961 819 [74-819], 75 O.S. 1961, 251-257 [75-251] — [75-257], "HATCH ACT", 74 O.S. 1961 804 [74-804], 74 O.S. 1961 818 [74-818] (FRED HANSEN)